DETAILED ACTION
Status of Claims
This is a final office action in reply to the response filed on May 17, 2021.
Claims 1 and 11 has been amended.
Claims 1-20 are currently pending and have been examined.

Examiner notes:
Although examined, the amendment received May 17, 2021 is technically non-responsive.
Applicant is reminded, as per 37 CFR 1.121(c):
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
 (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn- currently amended."
Specifically, claim 11. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings.  Claim 11 was amended but the marking for “tocapture” is missing. Future claim amendments that fail to adhere to the requirements of 37 CFR 1.121 will be considered non-responsive and will not be examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 2 and 6 are objected to because of the following informalities: as per claim 2 recites that the equipment comprises gauge, meter, electrical panel, instrument, however is missing the word and/or. Examiner interpreted claim 2 as the equipment comprises gauge, meter, electrical panel and/or instrument.  As per claim 6 recites “The method of claim 6”, claim 6 is dependent of claim 6. Appropriate correction is required.
Response to Amendments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The objection of claim 11 is withdrawn in light of Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 7 recites “wherein the one-way function includes a representation of a previously produced certifiable measurement.” Examiner is not clear how or when a previously certifiable measurement was produced. Claims 1 and 6 does not recite that a certifiable measurement has been produced. The same rationale applies to claims 17 and 19. Appropriate correction is required.
Claim 1 recites “the location” and “the picture.” Claims 4-5 and 8 recites the limitation "the information”. Claim 8 recites the limitations “the title”, “the certification form” and “the immutable block chain”. Claim 10 recites the limitation “the certification”. There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claim 8. Applicant argues specifically that the prior art of record Goeringer (1) “does not show the specifics of the sequence of the 2 photos and signed certification that is then embedded into the certification which in then in a blockchain” and (2) “The use of official notice against this highly specific implementation implies that improper hindsight has been used to twist the 3 references into the instant teaching. There is no simply no motivation to combine the 3 references to arrive at claim 8”.
In response to applicant's argument (1) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sequence of the 2 photos and signed certification that is then embedded into the certification which in then in a blockchain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 8 recites “comprising associating a blockchain entry with: […]. Goeringer as explained below associate the images with an immutable time / date stamp and GPS stamp embedded into the photo. In addition, Jackson teaches that blockchains can store one or more digital records and Blade also teaches that photograph or image of readings are included in blockchain data.
In response to applicant's argument (2) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In addition, one of ordinary skill in the art would have recognized that applying the known technique of Official Notice evidenced by Goeringer et al., and Jackson would have yielded predictable results and resulted in an improved system. Further, as noted by Jackson “a need exists for methods, systems, and computer readable media for calibration testing and traceability using a distributed ledger.” (Jackson, ¶ 0003) and by Blades “the present disclosure may relate to adapting Blockchain technology for computer and metering implemented frameworks and methods configured to locate, measure, validate, calculate, tag, protect, assign, digitally sign, detect tampering” (Blades, ¶ 0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable by Manning et al., (US 2006/0087402 A1) in view of Sinisi (US 7,313,759 B2) and Russel Blades (US 2019/0311443 A1).
Claim 1:
Manning as shown discloses a method for certifying an equipment, the method comprising:
capturing a physical location and a schematic location of the equipment (Figures 7 and 13C, see also ¶ 0103: “Generally speaking, each portable computer 34 issued to technicians and other personnel facilitates the generation and recordation of quality control data in accordance with the procedures standardized and automated by the above-described form displays. […] the automated data collection and subsequent integration into the database 78 generates and provides a   );
performing a pipe pressure test on the equipment (Figures 9 and 10, see also ¶ 0124: “checking, calibrating, inspecting and verifying that field equipment is installed and working to a level to which it was designed or intended.” See also ¶ 0053: “the project history information in the database may, at anyone point in time, include data indicative of calibration records,” see also ¶ 0004: “The field devices, which may be, for example, valves, valve positioners, transmitters, switches, sensors (e.g., temperature, pressure and flow rate sensors), and other field equipment, perform control functions within the process such as opening or closing valves and taking measurements of process parameters.”);
taking a picture of the gauge showing equipment being tested including a picture of a pressure measurement (Figure 13C);
Manning as explained above perform test on a gauge (figure 15C, note “Isolation Valve (gauge valve) does not have bleed and calibration port as required by spec). Manning is silent with regard to the following limitations, however, Sinisi in an analogous art of mobile data collection management for the purpose of capturing measurement signal as shown does:
including a picture of a pressure measurement (figure 8H “DATA SUCH AS MEASUREMENTS OR FIELD CONDITIONS ARE COLLECTED BY MANUAL INPUT OR READ DIRECTLY INTO THE HANDHELD DEVICE TEMPLATE UTILIZING A MEASURING DEVICE CONNECTED DIRECTLY INTO THE UNIT” and col. 4, lines 53-59: “Alternatively, a digital camera 1000 can be connected or installed on handheld device 12. For example, field measurement equipment can include one or more of the following: torque gauge, tag measure, pressure gauge, micrometer, hardness meter, thickness gauge, speed gauge, velocity gauge, air flow gauge, wind speed gauge, temperature gauge, humidity gauge,”);
Both Manning and Sinisi teach mobile data collection management. Manning teaches in the Abstract: “Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer.” Sinisi teaches in the Abstract “mobile data collection in which a handheld device collects and integrates one or more forms of data.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Sinisi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sinisi to the teaching of Manning would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such including a picture of a pressure measurement into similar systems. Further, as noted by Sinisi “provide an improved handheld device for combination with a central processing unit data collection of inspection information combining, integrating and manipulating one or more types of data, such as text, GPS, sketches, barcodes and digital photographs, and generation of an associated report.” (Sinisi, col. 1, lines 63-67).
Manning teaches the picture of the equipment being tested and the pipe pressure test as explained above and an electronic human signature drawn on a screen in ¶ 0011: “Selection of the "Signed Off By" and other fields shown provides the user with an opportunity to record a username, date and signature. ¶ 0063: “the user interface is centered around the display 40, which includes sensors establishing a touch-screen interface and handwriting recognition software. PDAs and other portable computers having such touch-screens are well known to those skilled in the art, as are the stylus or other tools used to control the interface.” See also ¶ 0094: “To sign off on the documentation for a tag, the auditor may be provided in a display form a signature location available only to an auditor.”  Manning in view of Sini is silent with regard to the following limitations, however, Blades in an analogous art of audit management for the purpose of providing a distributed ledger and the certified test results content as shown does:
connecting to a distributed ledger (¶ 0066: “A blockchain or distributed ledger creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical Summary, called a hash, of the previous block.” And  ¶ 0096: “All this data (blocks) is then placed in a secure Blockchain ledger.”);
certifying a test result with a human signature and a computer signature and rendering an entry with the location, the picture, and pressure test results as immutable records on the distributed ledger (¶ 0070: “The blockchain data may include but is not limited to a meter ID, a meter calibration certificate, date and time frames, a location, company name, company SIC code, photograph or image of readings, […], assurance or audit companies' electronic signature” see also ¶ 0096: “This data is sent by encryption over a secure WIFI network to a central data warehouse. All this data (blocks) is then placed in a secure Blockchain ledger. The system then automatically takes the energy usage data and converts it to equivalent GHG emissions. The assumptions, calculation methodologies and other key information (meter calibration certification, SIC Code, etc.) are also generated and captured.” And ¶ 0108: “the online platform 100 may store the audit data on a storage device or a cloud database using a blockchain technology. A blockchain or distributed ledger creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block. This creates a chain where any changes made to a block will change that blocks hash, which must be recomputed and stored in the next block.”); 
Both Manning and Blades teach audit management. Manning teaches in ¶ 0049 “The portable computing platform generally enables (i) fast and easy access to equipment information in the field, (ii) check lists or sheets to define and standardize consistent quality control procedures on an equipment-specific basis, (iii) enforcement of quality control data integrity measures, (iv) equipment deficiency tracking, data capture, and management (v) project reporting, (vi) auditing capabilities,” Blades teaches in the Abstract “the audit data may be used for at least one of monitoring purposes, reporting purposes, and analytical purposes”. Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Blades would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Blades to the teaching of Manning in view of Sinisi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as connecting to a distributed ledger and certifying a test result with a human signature and a computer signature and rendering an entry with the location, the picture, and pressure test results as immutable records on the distributed ledger into similar systems. Further, as noted by Blades “the present disclosure may relate to adapting Blockchain technology for computer and metering implemented frameworks and methods configured to locate, measure, validate, calculate, tag, protect, assign, digitally sign, detect tampering” (Blades, ¶ 0044).
Claim 2:
Manning as shown discloses the following limitations:
wherein the equipment comprises gauge, meter, electrical panel instrument (Figures 2 and 13C);
Claim 3:
Manning as shown discloses the following limitations:
comprising capturing a time when the equipment is tested (¶ 0053: “the project history information in the database may, at anyone point in time, include data indicative of calibration records, names of personnel completing check lists, personnel signatures, date of sign-off, and inspection results. All such information may be recorded in the field using the portable computers and synchronized to the data base to form the project history.” See also ¶ 0119: “the report may be an instrumentation person-hour summary that lists the hours spent on various systems, sub-systems, equipment types, or equipment. The hour totals may be derived from time estimates entered and recorded by respective technicians using the portable computers 34.”);
Claim 4:
Manning in view of Sini is silent with regard to the following limitations, however, Blades in an analogous art of audit management for the purpose of preventing tampering as shown does:
comprising encoding the information to prevent tampering (¶ 0096: “This data is sent by encryption over a secure WIFI network to a central data warehouse. All this data (blocks) is then placed in a secure Blockchain ledger..”);
Both Manning and Blades teach audit management. Manning teaches in ¶ 0049 “The portable computing platform generally enables (i) fast and easy access to equipment information in the field, (ii) check lists or sheets to define and standardize consistent quality control procedures on an equipment-specific basis, (iii) enforcement of quality control data integrity measures, (iv) equipment deficiency tracking, data capture, and management (v) project reporting, (vi) auditing capabilities,” Blades teaches in the Abstract “the audit data may be used for at least one of monitoring purposes, reporting purposes, and analytical purposes”. Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Blades would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Blades to the teaching of Manning in views of Sinisi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as encoding the information to prevent tampering into similar systems. Further, as noted by Blades “the present disclosure may relate to adapting Blockchain technology for computer and metering implemented frameworks and methods configured to locate, measure, validate, calculate, tag, protect, assign, digitally sign, detect tampering” (Blades, ¶ 0044).Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al., (US 2006/0087402 A1), Sinisi (US 7,313,759 B2) and Russel Blades (US 2019/0311443 A1) as applied to claim 1 further in view of Walker et al., (US 5,828,751) hereinafter “Walker”.
Claim 5:
Manning in view of Sinisi and Blades is silent with regard to the following limitations, however, Walker in an analogous art of mobile data collection management for the purpose of providing encryption as shown does:
comprising encrypting the information with a one-way function associated with a cryptographic key (claim 3: “wherein the cryptographic operation includes a one-way function.” And claim 4: “wherein the one-way function is associated with a cryptographic key.”);
Both Manning and Walker teach mobile data collection management. Manning teaches in the Abstract: “Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer.” Walker teaches in col. 10, lines 47-52: “This is particularly useful for mobile data acquisition applications where the entire measurement certification device, including the output device 100, is designed for handheld measurement and certification-for example, a pollution inspector's emissions probe.” Thus, they are deemed to be analogous references as they are reasonably 
Claim 6:
Manning in view of Sinisi and Blades is silent with regard to the following limitations, however, Walker in an analogous art of mobile data collection management for the purpose of providing encryption as shown does:
wherein the one-way function includes a representation of the time or a non-time datum (claims 5: “wherein the one-way function includes a representation of the time.” And claim 6: “wherein the one-way function includes a representation of a non-time datum.”);
Both Manning and Walker teach mobile data collection management. Manning teaches in the Abstract: “Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer.” Walker teaches in col. 10, lines 47-52: “This is particularly useful for mobile data acquisition applications where the entire measurement certification device, including the output device 100, is  Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Walker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Manning in view of Sinisi and Blades would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as the one-way function includes a representation of the time or a non-time datum into similar systems. Further, as noted by Walker “need for a device and method for acquiring and certifying a physical measurement, using a wide variety of cryptographic protocols, such that the value and time of measurement can be verified by a party that was not necessarily present at the time the measurement was taken. There further exists a need for a device and method which assures where the measurement was acquired. Finally, the there exists a need for a device and method which can accommodate independent corroborative evidence of the measurement or certification event.” (Walker col. 3, lines 41-50).
Claim 7:
Manning in view of Sinisi and Blades is silent with regard to the following limitations, however, Walker in an analogous art of mobile data collection management for the purpose of providing encryption as shown does:
wherein the one-way function includes a representation of a previous produced certifiable measurement (col. 4, lines 32-33: “each certified measurement also includes representations of one or more previous measurement” and col. 8, lines 7-11: “a one-way function is one that outputs a unique representation of an input such that a given output is likely only to have come from its corresponding input. And such that the input cannot be readily deduced from the output” see also claim 7);

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manning et al., (US 2006/0087402 A1), Sinisi (US 7,313,759 B2), Russel Blades (US 2019/0311443 A1) as applied to claim 1 further in view of Official Notice as evidenced by Goeringer et al., (US 2017/0206523 A1) hereinafter “Goeringer” and Stephen Samuel Jackson and (US 2020/0080873 A1).
Claim 8:
Manning is silent with regard to the following limitations, however, Blades in an analogous art of audit management for the purpose of associating a blockchain entry with as shown does:
associating a blockchain entry with a certified immutable text form; a certification with an immutable date under the title embedded into the certification form; a photo or video with an immutable note attached; an initial photo or video with an immutable temperature reading attached; ; an elapsed measurement of time captured and locked on the immutable block chain; a certification with an immutable e-signature embedded into the certification form; and a certification with an immutable corroborating e-signature embedded into the certification (¶ 0070: “The blockchain data may include but is not limited to a meter ID, a meter calibration certificate, date and time frames, a location, company name, company SIC code, photograph or image of readings, whether meter has been tampered with (Y or N), whether meter is energy consumption or production (C or P), loss of data period if any and why (power outage, system problem, maintenance, etc.), […] assurance or audit companies' electronic signature or report validating of energy consumption (gallons, etc.), energy use (GJ, etc.) and carbon emission (tCO2e) numbers.”);
Both Manning and Blades teach audit management. Manning teaches in ¶ 0049 “The portable computing platform generally enables (i) fast and easy access to equipment information in the field, (ii) check lists or sheets to define and standardize consistent quality control procedures on an equipment-specific basis, (iii) enforcement of quality control data integrity measures, (iv) equipment deficiency tracking, data capture, and management (v) project reporting, (vi) auditing capabilities,” Blades teaches in the Abstract “the audit data may be used for at least one of monitoring purposes, reporting purposes, and analytical purposes”. Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Jackson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jackson to the teaching of Manning would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as associating a blockchain entry with a certified immutable text form; a certification with an immutable date under the title embedded into the certification form; a photo or video with an immutable note attached; an initial photo or video with an immutable temperature reading attached; with an immutable temperature reading attached; an elapsed measurement of time captured and locked on the immutable block chain; a certification with an immutable e-signature embedded into the certification form; and a certification with an immutable corroborating e-signature embedded into the certification into similar systems. Further, as noted by Blades “the present disclosure may relate to adapting Blockchain technology for computer and metering implemented frameworks and methods configured to locate, measure, validate, calculate, tag, protect, assign, digitally sign, detect tampering” (Blades, ¶ 0044).
Manning as explained above certify test equipment. Sinisi teaches in Figure 11 a certification form and Blades as explained above certify the test results (¶ 0096) on the distributed ledger and associated the limitations above with a blockchain entry. Manning in view of Sinisi and Blades is silent with regard to the following limitations, however, Examiner takes Official Notice that is old and well known in the blockchain arts and to one of the ordinary skill in the art at the time the invention was filed to associated a blockchain entry an initial photo or video with an immutable time / date stamp embedded into the photo; an initial ¶ 0162-0163: “image hash 2216 includes, without limitation, one or more of the hash of the unprocessed image, the hardware certificate of device 2202, the hardware address (e.g., in an embodiment where image capture device 2202 is networked), the owner certificate or other account credentials, a timestamp (e.g., from a GPS source, if available), a location from a GPS source, and available network associations at the time of operation of image capture subprocess 2204. In the exemplary embodiment, image hash 2216 is created at the time of image capture (e.g., operation of image capture subprocess 2204), and may then be included, by hashing subprocess 2214, as a portion of the processing (e.g., signature subprocess 2208) by any and all of the processing components of image capture device 2202, to be encoded into the image format that is subsequently and/or transmitted in storage subprocess 2212. In some embodiments, such encoding utilizes steganography. In alternative embodiments, the encoding utilizes unused areas of the encoding format so as to avoid interference with data capture of the actual image. In at least one embodiment, the encoding process utilizes both steganography unused encoding format areas. Once encoded, the hash is added to metadata.” See also ¶ 0164: “as an image traverses system 2200 and its several some processes, hashes (e.g., by hashing subprocess 2214) may be combined with additional data, such as secure time information and Merkle trees, or similar cryptographic structures that may be subsequently produced. According to this advantageous implementation of hashing subprocess 2214, later alterations and/or usage of either captured image 2206 or signed image 2210 may be securely tracked. In an exemplary embodiment, one or both of captured image 2206 and signed image 2210 are registered utilizing one or more blockchains,” and ¶ 0165: “These novel hashing subprocesses thus allow for digital signatures to be created throughout the entirety of process 2200, and such digital signatures can be registered, for example, with the immutable ledger of a blockchain, and reliably conveyed with the respective image.” And Jackson in ¶ 0018: “it may be desirable to store calibration information (e.g., certifications, reports, calibration results, details about the calibration, etc.) in a secure format.” ¶ 0019: “may use one or more distributed ledgers (e.g., blockchains or Merkle tree data structures) to store one or more digital records (e.g., digital certificates and/or hash values) associated with calibration information or related data. For example, a distributed ledger in accordance with some aspects described herein may include blocks or portions containing digital records associated with calibration information for a unit (e.g., a calibrated device, a system of multiple devices, or a calibration system).” ¶ 0027: “DLM 106 may receive calibration information or other related data may generate digital signatures (e.g., integrity hash values) based on the calibration information. In this example, DLM 106 may, e.g., using a blockchain client, add or store the calibration information and/or related digital signatures in a distributed ledger.” See also ¶ 0028, ¶ 0031: “data storage 108 may contain calibration information, also referred to herein as traceability information, usable for auditing or verifying traceability of a calibrated device. Example calibration information related to a calibration event or related device may include certification information, calibration settings, calibration results, devices involved in the calibration, measurement reports, parties involved with the calibration, calibration location, and/or other details associated with the calibration.” ¶ 0036-0037, 0039, 0045, 0048 which describes digital certificates and ¶ 0063: “the first hash function uses calibration source identification information, calibration system identification information, calibration routine information, and/or timestamp information as input.” One of ordinary skill in the art would have recognized that applying the known technique a need exists for methods, systems, and computer readable media for calibration testing and traceability using a distributed ledger.” (Jackson, ¶ 0003).and by Blades “the present disclosure may relate to adapting Blockchain technology for computer and metering implemented frameworks and methods configured to locate, measure, validate, calculate, tag, protect, assign, digitally sign, detect tampering” (Blades, ¶ 0044).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manning et al., (US 2006/0087402 A1), Sinisi (US 7,313,759 B2) and Russel Blades (US 2019/0311443 A1) as applied to claim 1 further in view of Bubrig et al., (US 2008/0086415 A1) hereinafter “Bubrig”.
Manning in view of Sinisi and Blades is silent with regard to the following limitations, however, Bubrig in an analogous art of quality management for the purpose of sending an invoice with the test result as shown does:
comprising sending an invoice with the test result (Abstract: “Subject to a satisfactory test result the payment service provides payment for the goods or services in accordance with the order and the test results);
Both Manning and Bubrig teach quality management. Manning teaches in the Abstract: “Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer.” Bubrig teaches in the Abstract: “managing procurement and payment of goods and services integrated with both quality assurance services and a payment system to facilitate payment.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Bubrig would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bubrig to the teaching of Manning in view of Sinisi and Blades would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as sending an invoice with the test result into similar systems. Further, as noted by Bubrig “managing procurement and payment of goods and services integrated with both quality assurance services and a payment system to facilitate payment.” (Bubrig, Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manning et al., (US 2006/0087402 A1), Sinisi (US 7,313,759 B2) and Russel Blades (US 2019/0311443 A1) as applied to claim 1 in view of Lavrov et al., (US 8,631,161 B2) hereinafter “Lavrov”.
Claim 10:
Manning as shown discloses the following limitations:
comprising taking the picture using a tablet or mobile phone (figure 2 and ¶ 0060: “The portable computer system 30 may include a wearable, hand-held, tablet, or other portable computer 34”);
Manning take a picture as explained above. Manning in view of Sinisi and Blades is silent with regard to the following limitations, however, Lavrov in an analogous art of mobile data collection management for the purpose of providing encryption as shown does:
encoding the picture with a time stamp (col. 5, lines 65-66: “photos can be marked up, embedded with a time stamp, and attached to the report);
Both Manning and Lavrov teach mobile data collection management. Manning teaches in the Abstract: “Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer.” Lavrov teaches the Abstract: “an automated field management process includes a terminal-based solution (i.e., a Tablet-PC) for field-based personnel that synchronizes with a server for office personnel and dynamically generates field management documents, reports and other information.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Lavrov would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lavrov to the teaching of Manning in view of Sinisi and Blades would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as encoding the picture with a time 
In addition, Manning teaches:
signing a certification using a finger (¶ 0063: “the user interface is centered around the display 40, which includes sensors establishing a touch-screen interface and handwriting recognition software. PDAs and other portable computers having such touch-screens are well known to those skilled in the art, as are the stylus or other tools used to control the interface.” See also ¶ 0121);
and transmitting the test result over a cellular channel or WiFi channel (¶ 0028: “The portable computer may also include a wireless communication transceiver such that the quality control data is delivered wirelessly via an Internet connection.”);
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manning et al., (US 2006/0087402 A1) in view of Sinisi (US 7,313,759 B2), and Russel Blades (US 2019/0311443 A1).
Claim 11:
Manning as shown discloses a device for secure measurement acquisition and reporting on work on a system with a meter or gauge, the device comprising:
a camera to capture an image or video of the meter or gauge (Figures 2 and 13C);
a time generator for transmitting a representation of a time (¶ 0053: “the project history information in the database may, at anyone point in time, include data indicative of calibration records, names of personnel completing check lists, personnel signatures, date of sign-off, and inspection results. All such information may be recorded in the field using the portable computers and synchronized to the data base to form the project history.” See also ¶ 0119: “the report may be an 
a touch sensitive surface to capture a user signature (¶ 0063: “the user interface is centered around the display 40, which includes sensors establishing a touch-screen interface and handwriting recognition software.” And ¶ 0100: “The form 162 may, more particularly, be displayed after a user selects a sign-off button that appears after all of the tasks have been completed. Selection of the "Signed Off By" and other fields shown provides the user with an opportunity to record a username, date and signature.”);
a computing device, including a computer processor and a memory (Figure 2)
Manning as explained above perform test on a gauge (figure 15C, note “Isolation Valve (gauge valve) does not have bleed and calibration port as required by spec). Manning is silent with regard to the following limitations, however, Sinisi in an analogous art of mobile data collection management for the purpose of capturing measurement signal as shown does:
 coupled to the camera to capture a measurement signal representative of a physical measurement from the gauge or meter including a picture of a pressure measurement (figure 8H “DATA SUCH AS MEASUREMENTS OR FIELD CONDITIONS ARE COLLECTED BY MANUAL INPUT OR READ DIRECTLY INTO THE HANDHELD DEVICE TEMPLATE UTILIZING A MEASURING DEVICE CONNECTED DIRECTLY INTO THE UNIT” and col. 4, lines 53-59: “Alternatively, a digital camera 1000 can be connected or installed on handheld device 12. For example, field measurement equipment can include one or more of the following: torque gauge, tag measure, pressure gauge, micrometer, hardness meter, thickness gauge, speed gauge, velocity gauge, air flow gauge, wind speed gauge, temperature gauge, humidity gauge,”);

In addition, Manning teaches:
and the representation of the time from the time generator; and (see ¶ 0053 and 0119)
code to generate a certifiable measurement with a human signature and a computer signature in response to a request for the certifiable measurement (¶ 0116: “the database management software may be configured to generate any type of report to display a selected portion of the project history information, including audit reports, hourly estimate reports, progress reports, commissioning certificates, check list reports, deficiency reports, and equipment details reports.” ¶ 0063: “the user interface is centered around the display 40, which includes sensors establishing a touch-screen interface and handwriting recognition software.” And ¶ 0100: “The form 162 may, more particularly, be displayed after a user selects a sign-off button that appears after all of the tasks have been completed. Selection of the "Signed Off By" and other fields shown provides the user with an opportunity to record a username, date and signature.” See also ¶ 0094: “To sign off on the documentation for a tag, the auditor may be provided in a display form a signature location available only to an auditor.”);
Manning teaches the picture of the equipment being tested and the pipe pressure test as explained above and an electronic human signature drawn on a screen in ¶ 0011: “Selection of the "Signed Off By" and other fields shown provides the user with an opportunity to record a username, date and signature. ¶ 0063: “the user interface is centered around the display 40, which includes sensors establishing a touch-screen interface and handwriting recognition software. PDAs and other portable computers having such touch-screens are well known to those skilled in the art, as are the stylus or other tools used to control the interface.” See also ¶ 0094: “To sign off on the documentation for a tag, the auditor may be provided in a display form a signature location available only to an auditor.”  Manning in view of Sinisi is silent with regard to the following limitations, however, Blades in an analogous art of audit management for the purpose of providing a blockchain with an entry to immutable record as shown does:
a computer signature; a blockchain with an entry to immutably record the certifiable measurement including at least location, picture, pressure, and a human signature ((¶ 0070: “The blockchain data may include but is not limited to a meter ID, a meter calibration certificate, date and time frames, a location, company name, company SIC code, photograph or image of readings, […], assurance or audit companies' electronic signature” see also ¶ 0096: “This data is sent by encryption over a secure WIFI network to a central data warehouse. All this data (blocks) is then placed in a secure Blockchain ledger. The system then automatically takes the energy usage data and converts it to equivalent GHG emissions. The assumptions, calculation methodologies and other key information (meter calibration certification, SIC Code, etc.) are also generated and captured.” And ¶ 0108: “the online platform 100 may store the audit data on a storage device or a cloud database using a blockchain technology. A blockchain or distributed ledger creates a history of data deposits, messages, or transactions in a series of blocks where each block contains a mathematical summary, called a hash, of the previous block. This creates a chain where any changes made to a block will change that blocks hash, which must be recomputed and stored in the next block.”); 
Both Manning and Blades teach audit management. Manning teaches in ¶ 0049 “The portable computing platform generally enables (i) fast and easy access to equipment information in the field, (ii) check lists or sheets to define and standardize consistent quality control procedures on an equipment-specific basis, (iii) enforcement of quality control data integrity measures, (iv) equipment deficiency tracking, data capture, and management (v) project reporting, (vi) auditing capabilities,” Blades teaches in the Abstract “the audit data may be used for at least one of monitoring purposes, reporting purposes, and analytical purposes”. Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Blades would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Blades to the teaching of Manning in view of Sinisi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as a computer signature and a blockchain with an entry to immutably record the certifiable measurement including at least location, picture, pressure, and a human signature into similar systems. Further, as noted by Blades “the present disclosure may relate to adapting Blockchain technology for computer and metering implemented frameworks and methods configured to locate, measure, validate, calculate, tag, protect, assign, digitally sign, detect tampering” (Blades, ¶ 0044).
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al., (US 2006/0087402 A1) in view of Sinisi (US 7,313,759 B2) and Russel Blades (US 2019/0311443 A1) as applied to claim 11 further in view of Walker et al., (US 5,828,751) hereinafter “Walker”.
Claim 12:
Manning as explained above teach a time generator as shown in ¶ 0053 and ¶ 0119. Sinisi teaches in col. 8, lines 36-37: “For example, time date stamp entry 150S can be obtained with GPS or GIS.” However, Walker in an analogous art of mobile data collection management is more clear with the following limitations:
 wherein the time generator includes a clock (claim 2: “wherein the time generator includes a clock.”);
	Both Manning and Walker teach mobile data collection management. Manning teaches in the Abstract: “Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer.” Walker teaches in col. 10, lines 47-52: “This is particularly useful for mobile data acquisition applications where the entire measurement certification device, including the output device 100, is designed for handheld measurement and certification-for example, a pollution inspector's emissions probe.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Walker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Manning in 
Claims 13 and 14:
The limitations of claims 13 and 14 encompass substantially the same scope as claim 5. Accordingly, those similar limitations are rejected in substantially the same manner as claim 5, as described above. 
Claims 15 and 16:
The limitations of claims 15 and 16 encompass substantially the same scope as claim 6. Accordingly, those similar limitations are rejected in substantially the same manner as claim 6, as described above. 
Claim 17:
The limitations of claim 17 encompasses substantially the same scope as claim 7. Accordingly, those similar limitations are rejected in substantially the same manner as claim 7, as described above. 
Claim 18:
Manning in view of Sinisi and Blades is silent with regard to the following limitations, however, Walker in an analogous art of mobile data collection management for the purpose of providing encryption as shown does:
comprising encrypting the information with an encryption key (claim 8: “wherein the cryptographic operation includes encryption with an encryption key.”);

Claim 19:
Sinisi teaches in col. 6, lines 60-63: “Encryption software can be used in handheld device 12 or central processing system 14 to provide security protection of the data, software or system.” Manning in view of Sinisi and Blades is silent with regard to the following limitations, however, Walker in an analogous art of mobile data collection management for the purpose of providing encryption as shown does:
wherein the encryption incorporates a representation of a previously produced certifiable measurement (claim 9: “wherein the encryption incorporates a representation of a previously produced certifiable measurement.”);
Both Manning and Walker teach mobile data collection management. Manning teaches in the Abstract: “Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer.” Walker teaches in col. 10, lines 47-52: “This is particularly useful for mobile data acquisition applications where the entire measurement certification device, including the output device 100, is designed for handheld measurement and certification-for example, a pollution inspector's emissions probe.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Walker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Manning in view of Sinisi and Blades would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the encryption incorporates a representation of a previously produced certifiable measurement into similar systems. Further, as noted by Walker “need for a device and method for acquiring and certifying a physical measurement, using a wide variety of cryptographic protocols, such that the value and time of measurement can be verified by a party that was not necessarily present at the time the measurement was taken. There further exists a need for a device and method which assures where the measurement was acquired. Finally, the there exists a need for a device and method which can accommodate independent corroborative evidence of the measurement or certification event.” (Walker col. 3, lines 41-50).
Claim 20:
Sinisi teaches in col. 6, lines 60-63: “Encryption software can be used in handheld device 12 or central processing system 14 to provide security protection of the data, software or system.” Manning in view of Sinisi and Blades is silent with regard to the following limitations, however, 
wherein the encryption key belongs to an asymmetric cryptographic protocol (claim 10: “wherein the encryption key belongs to an asymmetric cryptographic protocol.”);
Both Manning and Walker teach mobile data collection management. Manning teaches in the Abstract: “Quality control data is generated at the field sites with a portable computer in response to quality control task information provided via a user interface of the portable computer.” Walker teaches in col. 10, lines 47-52: “This is particularly useful for mobile data acquisition applications where the entire measurement certification device, including the output device 100, is designed for handheld measurement and certification-for example, a pollution inspector's emissions probe.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Walker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Manning in view of Sinisi and Blades would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the encryption key belongs to an asymmetric cryptographic protocol into similar systems. Further, as noted by Walker “need for a device and method for acquiring and certifying a physical measurement, using a wide variety of cryptographic protocols, such that the value and time of measurement can be verified by a party that was not necessarily present at the time the measurement was taken. There further exists a need for a device and method which assures where the measurement was acquired. Finally, the there exists a need for a device and method which can accommodate independent corroborative evidence of the measurement or certification event.” (Walker col. 3, lines 41-50).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623